Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 1 of 14 PageID 326




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION


     CATHERINE WEINSTOCK,

                    Plaintiff,

     v.                                                       Case No. 8:19-cv-2979-T-33AEP

     JASEN LADAIR HARVEY,
          doing business as Harvey’s Tax Service, and

     CATHERINE HARVEY,
         doing business as Harvey’s Tax Service,

                    Defendants.
                                             __________/

                                 REPORT AND RECOMMENDATION

            Plaintiff Catherine Weinstock (“Weinstock”) initiated this action against Defendants

     Jasen Ladair Harvey (“Jasen Harvey”) and Catharine Harvey (“Catharine Harvey”)

     (collectively, “Defendants”), in their capacity doing business as Harvey’s Tax Service, asserting

     claims for fraudulent preparation of a federal tax return and negligence (Doc. 1). After

     Defendants failed to appear, Weinstock moved for entry of defaults against each Defendant

     (Docs. 10 & 25), which the Clerk of Court subsequently entered (Docs. 13 & 26). Weinstock

     then moved for entry of a default judgment against Defendants (Doc. 28), which the district

     judge denied without prejudice (Doc. 37).        Weinstock subsequently filed an Amended

     Complaint (Doc. 38), reasserting claims for fraudulent preparation of a federal tax return and

     negligence. Defendants again failed to respond. After obtaining defaults against Defendants

     (Docs. 48 & 49), Weinstock now moves for entry of default judgment against Defendants. For

     the following reasons, it is recommended that Weinstock’s Second Motion for Default
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 2 of 14 PageID 327




     Judgment (Doc. 50) be granted as to Count I, denied as to Count II, and denied as to Weinstock’s

     request for an award of punitive damages. 1

            I.      Background

            Defendants operate a tax preparation business under the name of Harvey’s Tax Service

     in Plant City, Florida. In 2017, Weinstock retained the services of Harvey’s Tax Service to

     assist with the filing of her 1040 Income Tax Return for the tax years of 2014, 2015, and 2016.

     In exchange, Weinstock paid Defendants $750 for the initial payment and agreed to pay

     Defendants a total fee based on 15% of the amount of the tax refund (Doc. 38, Ex. D).

            In preparing Weinstock’s tax returns, Weinstock alleges that Defendants utilized a

     fraudulent or negligent tax preparation scam based on the depository agreement of depository

     financial institutions and further utilized a process known as Creative Resource Financial

     Recovery (“CRFR”) (Doc. 38, Ex. A-C; Doc. 38, ¶ 8). Using the CRFR process, Defendants

     significantly increased the amount of the tax refund to be received from the Internal Revenue

     Service (“IRS”).   Specifically, Weinstock received a tax refund notice from the IRS, dated

     December 11, 2017, indicating that the overpayment for her 2016 taxes totaled $157,472. After

     a deduction of the unpaid tax balance owed by Weinstock, the IRS issued a refund to Weinstock

     in the amount of $137,637.16 (Doc. 38, Ex. E).

            Subsequently, Weinstock received a Notice of Tax Due on Federal Tax Return (“Notice

     of Tax Due”) from the IRS, indicating that the amount of tax due from Weinstock was $157,537,

     rather than the purported overpayment of $157,472, and that a penalty had been assessed against

     Weinstock in the amount of $31,507.40 (Doc. 38, Ex. F). Upon receipt of the Notice of Tax

     Due, Weinstock contacted Defendants to inform them about the return of the refund and to



     1
       The district judge referred the matter for issuance of a Report and Recommendation (Doc.
     51). See 28 U.S.C. § 636; M.D. Fla. R. 6.01.


                                                    2
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 3 of 14 PageID 328




     request that Defendants work out the issues with the IRS (Doc. 38, Ex. G). Following that,

     Weinstock received a Notice of Jeopardy Levy and Right of Appeal (“Notice of Jeopardy

     Levy”) from the IRS (Doc. 38, Ex. H). The Notice of Jeopardy Levy stated that the IRS

     determined that Weinstock had an unpaid balance in the amount of $198,264.26, plus statutory

     additions in the amount of $1,855.15, for a total levy in the amount of $200,119.41 (Doc. 38,

     Ex. H & I).

            As a result of the actions and misrepresentations of Defendants, Weinstock incurred

     significant tax penalties and interest levied by the IRS and additionally required the assistance

     of other tax professionals, at significant expense to Weinstock, to reach a resolution with the

     IRS. Accordingly, Weinstock sent a demand letter to Jasen Harvey requesting the return of

     fees and damages from Defendants due to their actions and misrepresentations in preparing

     Weinstock’s federal tax return (Doc. 38, Ex. J), but Jasen Harvey responded with a “conditional

     acceptance” that included his own demand for three times the amount that Weinstock demanded

     and other relief (Doc. 38, Ex. K).

            Weinstock then initiated the instant action alleging claims for fraudulent preparation of

     a federal tax return and negligence and seeking an award of compensatory damages, punitive

     damages, attorney’s fees, and costs (Doc. 1). After Defendants failed to appear, Weinstock

     moved for default judgment against Defendants (Doc. 8). The district judge denied that motion,

     noting that Weinstock failed to first obtain a clerk’s default, as required under both the Federal

     Rules of Civil Procedure and the Local Rules for the Middle District of Florida (Doc. 9).

     Accordingly, Weinstock moved for entry of clerk’s defaults against each Defendant (Docs. 10

     & 11). Upon consideration, the district judge granted the clerk’s default against Jasen Harvey

     but denied the clerk’s default as to Catharine Harvey (Doc. 12). In doing so, the district judge

     indicated that Weinstock did not meet her burden of demonstrating service was adequate as to



                                                     3
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 4 of 14 PageID 329




     Catharine Harvey and so directed Weinstock to submit a status report regarding her efforts to

     effect service of process upon Catharine Harvey.

            Subsequently, a clerk’s default was issued as to Jasen Harvey (Doc. 13). Weinstock

     then issued a new summons to Catharine Harvey (Doc. 15). Weinstock also submitted a one-

     page motion, with no legal or factual support or documentation, seeking entry of a default

     judgment against Jasen Harvey (Doc. 17). Upon referral, the undersigned conducted a hearing

     on February 25, 2020, at which the Weinstock’s counsel appeared. During the hearing, the

     undersigned addressed the deficiencies with the motion and inquired as to whether Weinstock

     would prefer to wait until she effected service upon Catharine Harvey before renewing the

     request for default judgment, as issues regarding joint and several liability would need to be

     addressed. Following the hearing, the undersigned denied without prejudice the request for

     entry of a default judgment against Jasen Harvey and stated that any renewed motion shall

     include proper supporting documentation and citations to legal authority, including with respect

     to the issue of several and joint liability, as discussed during the hearing (Doc. 23).

            Following that, Weinstock moved for entry of a clerk’s default against Catharine Harvey

     after she again failed to appear (Doc. 25), which the Clerk of Court subsequently entered (Doc.

     26). After entry of the defaults against Defendants, the district judge directed Weinstock to

     move forward with her motion for default judgment without delay (Doc. 27). To that end,

     Weinstock sought entry of a default judgment as to both Defendants (Doc. 28). Namely, she

     sought a default judgment in the amount of $373,741.20, plus interest, for the following:

            Legal fees incurred associated with the IRS             $29,800.00
            Penalties paid to the IRS                               $31,507.40
            Interest paid to the IRS                                $19,937.90
            Fees Paid to Defendants                                 $12,190.00
            Subtotal                                                $94,435.30
            Treble damages due to fraud                             $280,305.90
            Total amount of claim                                   $373,741.20



                                                     4
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 5 of 14 PageID 330




     (Doc. 28, Ex. B). The previous figures, which are copied verbatim from Weinstock’s Affidavit

     in Support of Motion for Default Judgment (Doc. 28-1), include a mistake that the undersigned

     will address for purposes of clarifying the compensatory damages in this action. Weinstock

     appears to have improperly calculated the “Subtotal” figure, as a proper calculation yields a

     subtotal of $93,435.30 as opposed to the $94,435.30 figure provided by Weinstock. Further,

     Weinstock appears to have calculated its alleged “Treble damages due to fraud” by multiplying

     what should have been its “Subtotal” of $93,435.30 times three to arrive at treble damages of

     $280,305.90. Weinstock then combines the “Subtotal” and “Treble damages due to fraud” to

     arrive at its “Total amount of claim” of $373,741.20.

            Upon review of the motion, the undersigned conducted another hearing on May 1,

     2020. 2 During the hearing, the undersigned noted several deficiencies with the allegations in

     the Complaint and with the motion. For instance, the undersigned indicated that the allegations

     in the Complaint did not establish the elements of fraud nor met the specificity requirements

     for pleading a claim of fraud; the motion did not address the claim for negligence and,

     irrespective, the allegations in the Complaint did not establish a duty that Defendants owed to

     Weinstock, which is a necessary element of a negligence claim; and Weinstock sued Defendants

     under fictitious names yet provided no legal authority or argument as to whom the Court should

     enter judgment against. Weinstock and her counsel argued that neither the Complaint nor the

     motion were deficient. The undersigned then provided an opportunity to Weinstock to either

     proceed on an amended complaint or to supplement the motion to address the undersigned’s

     concerns and the noted deficiencies. One month lapsed since the hearing, yet Weinstock failed

     to take any further action.


     2
       The undersigned set the first motion for a hearing on April 24, 2020, but neither Weinstock
     nor her counsel appeared for that hearing. As a result, a second hearing was scheduled on the
     motion, at which both Weinstock and her counsel appeared and presented oral argument.


                                                   5
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 6 of 14 PageID 331




            Upon consideration, the undersigned issued a Report and Recommendation to the

     district judge, outlining several deficiencies and recommending that the motion for default

     judgment be denied (Doc. 36). Weinstock did not submit any objections to the Report and

     Recommendation.     Accordingly, the district judge accepted and adopted the Report and

     Recommendation and denied Weinstock’s motion for default judgment without prejudice (Doc.

     37). In addition, the district judge permitted Weinstock to file an amended complaint within

     30 days.

            In accordance with the district judge’s directive, Weinstock submitted her Amended

     Complaint, again asserting claims for fraudulent preparation of a federal tax return and

     negligence (Doc. 38). Weinstock added numerous new allegations in her Amended Complaint

     to bolster her claims. Specifically, Weinstock alleged that Defendants fraudulently claimed

     that Weinstock could utilize bank deposits made in prior years to obtain tax refunds, as

     supported by an e-mail from Catharine Harvey to Weinstock on January 4, 2017 (Doc. 38, Ex.

     A). Weinstock also alleged that Catherine Harvey fraudulently claimed income from a real

     estate mortgage investment conduit (“REMIC”) trust to obtain additional tax deductions for

     Weinstock. Weinstock also included a July 17, 2017 e-mail from Jasen Harvey to Weinstock

     wherein Jasen Harvey indicates that Weinstock’s list of prior bank deposits will provide

     Weinstock with the benefit of a “huge refund” on Weinstock’s tax return (Doc. 38, Ex. C).

            To support her contention that Defendants knew or should have known that their

     conduct was fraudulent, Weinstock indicated that Defendants are registered with the IRS to

     prepare tax returns (Doc. 38, ¶ 13). She further argued that during the same time period as the

     alleged fraudulent conduct, the IRS specifically advised Defendants that there was no basis for

     a refund based on income generated by the REMIC trust (Doc. 38, ¶ 13). Weinstock mentions

     that in June 2017 – prior to the September 2017 Weinstock filings – the IRS interviewed Jason



                                                   6
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 7 of 14 PageID 332




     Harvey (in an interview that also involved Catharine Harvey) and informed him that certain

     claims he made were false (Doc. 38, ¶ 13). Lastly, Weinstock included allegations of the large

     tax return preparation fee charged by Defendants as additional evidence of their fraudulent

     conduct (Doc. 38, ¶ 14).

            Upon review of the Amended Complaint, the district judge issued an order directing

     Weinstock to submit a status report as to service of the Amended Complaint upon Defendants

     (Doc. 39), which Weinstock submitted (Doc. 40). In the status report, Weinstock indicated that

     service had been effected by the United States Postal Service (Doc. 40). The district judge then

     reminded Weinstock that proper service must be properly effected upon a party, with proof of

     service made by a server’s affidavit, unless service is waived and directed Weinstock to show

     cause why the case should not be dismissed for failure to timely serve Defendants (Doc. 41).

     Subsequently, Weinstock properly served Defendants and obtained defaults against them

     (Docs. 48 & 49). Weinstock again moves for entry of a default judgment against Defendants

     (Doc. 50).

            II.     Legal Framework

            “When a defendant has failed to plead or defend, a district court may enter judgment by

     default.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244 (11th Cir. 2015) (citing Fed.

     R. Civ. P 55(b)(2)); cf. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1336 (11th Cir. 2014) (“Rule

     55, governing ‘Default; Default Judgment,’ applies specifically to situations where the

     defendant or counter-defendant has failed to answer.”). Following entry of a default under Rule

     55(a), Federal Rules of Civil Procedure, a defendant is deemed to admit a plaintiff’s well-

     pleaded allegations of fact, and, therefore, before entering a default judgment under Rule 55(b),

     a district court must ensure that the well-pleaded allegations in the complaint actually state a

     substantive cause of action and that a substantive, sufficient basis exists in the pleadings for the



                                                      7
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 8 of 14 PageID 333




     particular relief sought. Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir.

     2007) (citation omitted). Although a defaulted defendant is deemed to admit the well-pleaded

     allegations of fact, the defaulted defendant “is not held to admit facts that are not well-pleaded

     or to admit conclusions of law.” Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th

     Cir. 2005) (citation and quotation omitted). Rather, entry of a default judgment is only

     warranted where a sufficient basis exists in the pleadings for the judgment entered. Surtain,

     789 F.3d at 1245 (citation omitted).

             Courts assess pleadings in conjunction with a default judgment by a standard “akin to

     that necessary to survive a motion to dismiss for failure to state a claim.” Id. (citations omitted).

     Namely, a court may enter a default judgment only where a pleading contains “sufficient factual

     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

     Plausibility exists “‘when the plaintiff pleads factual content that allows the court draw the

     reasonable inference that the defendant is liable for the misconduct alleged.’” Iqbal, 556 U.S.

     678 (quoting Twombly, 550 U.S. at 556). At all times, however, the decision to enter a default

     judgment remains within the discretion of the district court. Hamm v. Dekalb County, 774 F.2d

     1567, 1576 (11th Cir. 1985) (citations omitted).

             III.    Discussion

                     A.      Count I: Fraud

             As indicated, Weinstock moves for entry of a default judgment on her claim for

     fraudulent preparation of a federal tax return. In a diversity case, such as this, the substantive

     law of the forum state applies. Global Quest, LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1027

     (11th Cir. 2017) (citations omitted) (“‘As a federal court sitting in diversity jurisdiction, we

     apply the substantive law of the forum state, in this case Florida, alongside federal procedural



                                                      8
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 9 of 14 PageID 334




     law.’”). Accordingly, to determine whether Weinstock is entitled to judgment on her claim, the

     Court must look to Florida law.

            In Florida, the elements for a claim of actionable fraud are: “(1) a false statement

     concerning a material fact; (2) knowledge by the person making the statement that the

     representation is false; (3) the intent by the person making the statement that the representation

     will induce another to act on it; and (4) reliance on the representation to the injury of the other

     party.” Lance v. Wade, 457 So. 2d 1008, 1011 (Fla. 1984); see also Haskin v. R.J. Reynolds

     Tobacco Co., 995 F. Supp. 1437, 1439 (M.D. Fla. 1998).

            Though Florida substantive law applies to Weinstock’s fraud claim, a pleading that

     contains allegations of fraud is subject to the heightened pleading standard of Rule 9(b), Federal

     Rules of Civil Procedure, which states that a party alleging fraud or mistake must state with

     particularity the circumstances constituting the fraud. Linville v. Ginn Real Estate Co., LLC,

     697 F. Supp. 2d 1302, 1306 (M.D. Fla. 2010) (finding that the requirements of Rule 9(b) applied

     to claims for negligent misrepresentation and fraud under Florida law); Haskin, 995 F. Supp. at

     1439 (discussing the requirements of Rule 9(b) in conjunction with claims of fraud under

     Florida law). To satisfy the heightened pleading standard of Rule 9(b), a complaint should set

     forth: (1) precisely what statements were made in what documents or oral representations or

     what omissions were made; (2) the time and place of each such statement and the person

     responsible for making (or, in the case of omissions, not making) same; (3) the content of such

     statements and the manner in which they misled the plaintiff; and (4) what the defendants

     obtained as a consequence of the fraud. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116

     F.3d 1364, 1371 (11th Cir. 1997) (citations omitted).

            Even after applying Rule 9(b)’s heightened pleading standards, Weinstock has alleged

     sufficient facts to state a plausible claim for fraud. The undersigned is required to accept



                                                     9
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 10 of 14 PageID 335




      Weinstock’s allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In doing so, the

      undersigned first finds that Weinstock has sufficiently alleged that Defendants made a false

      statement concerning a material fact – specifically, that Weinstock could utilize prior bank

      deposits and purported REMIC trust income as a basis to obtain an improperly inflated tax

      refund (Doc. 38, ¶ 11). Weinstock attached exhibits to her Amended Complaint that specify

      the contents of Defendants’ statements, indicate the time and place of such statements, and

      indicate the person responsible for making the alleged false statements (Doc. 38, Ex. A-D).

      Further, Weinstock alleged that Defendants obtained a 15% commission based on the amount

      of the allegedly fraudulent refund (Doc. 38 ¶ 14). Thus, Weinstock’s allegations meet the

      heightened requirements of Rule 9(b).

             Further, Weinstock alleged sufficient facts in her Amended Complaint to meet the

      remaining elements of fraud under Florida law. As previously stated, those elements include

      (i) knowledge by the person making the statement that the representation is false; (ii) the intent

      by the person making the statement that the representation will induce another to act on it; and

      (iii) reliance on the representation to the injury of the other party. Brooks, 116 F.3d at 1371.

      Specifically, Weinstock alleged that Defendants were notified by the IRS that there was no

      basis for the claims made by Defendants, yet Defendants proceeded to inform Weinstock that

      her prior bank deposits and purported REMIC trust income were proper bases to obtain an

      inflated tax refund (Doc. 38, ¶¶ 12-13). Further, Defendants’ intent can be inferred not only

      from the fact that they stood to make 15% of whatever tax refund Weinstock obtained (Doc.

      38, ¶ 14), but also from the fact that they encouraged Weinstock to provide the bank statements

      and REMIC trust information necessary to effectuate the alleged scheme (Doc. 38, Ex. A).

      Defendants were incentivized to maximize Weinstock’s refund, as the amount of Defendants’

      commission was directly tied to Weinstock’s refund.



                                                     10
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 11 of 14 PageID 336




             Lastly, Weinstock appears to allege, although not explicitly, that she relied on the

      allegedly false statements made by Defendants. Her reliance is evident by the allegation that

      Weinstock complied with Defendants’ requests to “compile a list of all bank deposits” and that

      Weinstock received a “Notice of Tax Due on Federal Tax Return” in the amount of $157,537.00

      (Doc. 38, ¶¶ 11, 16). For these reasons, the undersigned finds that Plaintiff’s Amended

      Complaint contains a sufficient factual basis to enter a default judgment as to Count I of the

      Amended Complaint for fraudulent preparation of federal tax returns. Therefore, the

      undersigned recommends that the district judge enter a default judgment as to the Count I fraud

      claim of the Amended Complaint.

                     B.     Compensatory Damages

             Weinstock seeks an award of liquidated damages in the amount of $93,435.30 (Doc.

      50). Such amount is supported by the record in Weinstock’s Affidavit in Support of Motion

      for Default Judgment (Doc. 28-1) wherein Weinstock details her damages under penalty of

      perjury.   Specifically, Weinstock asserts that she incurred the following compensatory

      damages:

             Legal fees incurred associated with the IRS          $29,800.00
             Penalties paid to the IRS                            $31,507.40
             Interest paid to the IRS                             $19,937.90
             Fees Paid to Defendants                              $12,190.00

      (Doc. 28-1).   As previously discussed, these damages total $93,435.30.         Therefore, the

      undersigned recommends that Weinstock be awarded liquidated damages in the amount of

      $93,435.30.

                     C.     Punitive Damages

             Weinstock also seeks an award of punitive damages amounting to approximately

      threefold the amount of Weinstock’s alleged compensatory damages. “Punitive damages may

      be awarded when there is evidence that the defendant acted with malice, moral turpitude,


                                                    11
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 12 of 14 PageID 337




      wantonness, willfulness, or reckless indifference to the rights of others.” Walsh v. Alfidi, 448

      So. 2d 1084, 1086 (Fla. 1st DCA 1984). Although the allegations in Weinstock’s Amended

      Complaint may be sufficient to form a basis for entitlement to punitive damages, this Court is

      unable to award punitive damages at this time.

             A default admits a plaintiff’s entitlement to liquidated damages under a well-pled cause

      of action, but not to unliquidated damages absent proper notice and a trial on damages. Specialty

      Solutions, Inc. v. Baxter Gypsum & Concrete, LLC, 2020 WL 2601576, *1 (Fla. 5th DCA May

      22, 2020). “Further, a judgment rendered without a trial on unliquidated damages is void as to

      any unliquidated damages but valid as to any liquidated damages.” Id. Punitive damages are

      unliquidated in nature. A-United Auto Rentals of Broward County, Inc. v. Lee, 388 So. 2d 1091,

      1092 (Fla. 3d DCA 1980). As such, without a trial entry of a default judgement awarding

      punitive damages would be void. Therefore, the undersigned finds it appropriate to recommend

      only an award of compensatory damages to Weinstock at this stage of the proceedings.

                     D.      Count II: Negligence

             Weinstock also asserted an alternative cause of action for negligence as Count II in her

      Amended Complaint (Doc. 38, at ¶¶ 22-25). Specifically, Weinstock stated “[t]his is an

      alternate cause of action for damages caused by the negligence of the Defendants…” (Doc. 38,

      ¶ 22). However, Weinstock does not seek a default judgment on this count (Doc. 50, ¶ 6).

      Paragraph 6 of Weinstock’s Renewed Motion for Default Judgment titled “Negligence Cause

      of Action” states that such cause of action was in the alternative and that “[t]he relief requested

      by this motion is on the basis of the fraud cause of action” (Doc. 50, ¶ 6). Therefore, the

      undersigned construes that Weinstock is only moving for a default judgment as to the Count I

      fraud claim. Since the undersigned recommends that default judgment as to the Count I fraud

      claim be granted, and since Weinstock pleads Count II as an alternative to Count I and does not



                                                      12
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 13 of 14 PageID 338




      appear to seek a default judgment as to the negligence count, the undersigned finds it

      appropriate to recommend that default judgment as to Count II be denied and that such claim

      be dismissed.

             IV.      Conclusion

             For the foregoing reasons, it is hereby

             RECOMMENDED:

             1.       Weinstock’s Second Motion for Default Judgment (Doc. 50) be GRANTED as

                      to the Count I fraud claim of the Amended Complaint.

             2.       A default judgment be entered in favor of Weinstock and against Defendants as

                      to the Count I fraud claim of the Amended Complaint for compensatory damages

                      in the amount of $93,435.30.

             3.       Weinstock’s request for punitive damages be DENIED.

             4.       Weinstock’s Second Motion for Default Judgment (Doc. 50) be DENIED as to

                      the Count II negligence claim of the Amended Complaint and that the Count II

                      negligence claim be dismissed.

             IT IS SO REPORTED in Tampa, Florida, on this 13th day of November, 2020.




                                                       13
Case 8:19-cv-02979-VMC-AEP Document 52 Filed 11/13/20 Page 14 of 14 PageID 339




                                        NOTICE TO PARTIES

             A party has fourteen days from the date they are served a copy of this report to file

      written objections to this report’s proposed findings and recommendations or to seek an

      extension of the fourteen-day deadline to file written objections. 28 U.S.C. § 636(b)(1)(C). A

      party’s failure to file written objections waives that party’s right to challenge on appeal any

      unobjected-to factual finding or legal conclusion the district judge adopts from the Report and

      Recommendation. See 11th Cir. R. 3-1; 28 U.S.C. § 636(b)(1).



      cc:    Hon. Virginia Hernandez Covington
             Counsel of Record




                                                    14
